ON REHEARING.
Dat, J.
2. parading: nial. Within the time authorized the defendant filed a petition for rehearing, in which it is urged that in the former argument in this case it was maintained that the case of Parker v. Hendrie, upon which the foregoing decision is based, is not applicable, because it was decided under the Code of 1857, which did not authorize the general issue, whereas under the Code of 1873 the general issue is authorized, and that this point in the argument is not noticed in the opinion. , The Code of 1873, § 2655, authorizes a general denial of each allegation of the petition, but it does not authorize anything corresponding to the general issue at common law. Under our system of pleading the general issue, as it existed at common law, is unknown; under the general denial authorized by the Code no affirmative defense can be proved. Section 2709 of the Code provides: “Under a denial of an allegation, no evidence shall be introduced which does’not tend to negative some fact the party making the controverted allegation is bound to prove.” The only facts which the plaintiff is bound to prove, in order to entitle him to recover, are the rendition of the services 'by Montgomery & Scott, their value, and that the claim has been assigned to plaintiff. Under the general denial of the answer no evidence is competent which does not tend to negative one of these facts. ’ It is evident that evidence tending to show an agreement of Montgomery, that the firm should render the service without charge, is not of that character.
It is claimed, further, that it has been held that a party cannot in this court claim and take advantage of the fact that *735immaterial evidence and erroneous instructions have gone to the jury, unless he objected and took exceptions at the proper time in the court below. In support of this position Hervey v. Savery, 48 Iowa, 313, is cited. It is true, as appellant claims, that it has been held that a party cannot, in this court, for the purpose of reversing a judgment, take advantage of the fact that immaterial evidence and erroneous instructions have gone to the jury, unless he objected and excepted at the proper time. This is upon the well settled doctrine that a case will be reversed only for an error raised and urged in the court below. The principle upon which this decision is based is essentially different from that recognized in Parker v. Hendrie, supra. The case of Stanton v. Clinton, 52 Iowa, 109, cited and relied upon by appellant, in the petition for rehearing, does no more than to recognize, by implication, the doctrine of Hervey v. Savery, supra.
It is claimed that the opinion in the case at bar is in conflict with, and overruled by, the subsequent case of Cook v. Smith, ante, 636. The portion of this opinion relied upon by appellant does no more than to recognize the doctrine that a judgment will not be reversed for the admission of evidence not objected to, although not relevant to the issues made. This decision is also based upon the familiar principle that a judgment will not be reversed for an error not insisted upon in the court below. It is not at all in conflict with the decision in the case at bar, which simply in effect holds that where a motion for a new trial, on the ground that the verdict is opposed to the evideuce and the instructions, has been overruled, this epurt will not reverse, if the evidence and the instructions are not pertinent to any issue made in the caso. "We are content with the conclusion before announced. The petition for rehearing is
Overruled.